Citation Nr: 1812425	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-31 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low back strain, prior to September 14, 2016 and in excess of 40 percent thereafter, exclusive of the period from September 15, 2014 through October 31, 2014 when a temporary total evaluation was assigned for a period of convalescence.

2.  Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy.

3.  Entitlement to service connection for protruding neck discs.

4.  Entitlement to service connection for possible nerve damage.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from May 2008 to October 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In pertinent part, the April 2013 rating decision denied ratings in excess of 10 percent for low back strain and right lower extremity radiculopathy.  An August 2014 rating decision increased the rating for the Veteran's back disability to 20 percent, effective April 1, 2014 and the rating for right lower extremity radiculopathy to 20 percent, effective May, 2, 2012.   In November 2014, a rating decision assigned a temporary total evaluation to the Veteran's back disability from September 15, 2014 through October 31, 2014, and a 20 percent rating thereafter.  In July 2016, a Decision Review Officer decision granted an earlier effective date of February 10, 2011 for the 20 percent ratings assigned to the low back strain and right lower extremity radiculopathy.  However, as these rating are still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the proceeding is of record. 

Finally, the issue of entitlement to TDIU was noted to be deferred in a November 2016 rating decision, and no rating decision adjudicating the claim has been issued.  The United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey at 382; Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Therefore, the Board has added the issue of entitlement to TDIU to the appeal as noted on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

Regrettably, the Board determines that a remand of the appeal is necessary.  At the October 2017 hearing, the Veteran testified that he receives benefits from the Social Security Administration (SSA) in connection with his service-connected back disability.  Records associated with the application and grant of these benefits are not associated with the claims folder.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal. See Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  Thus, the appeal must be remanded so that records from the SSA may be obtained.

In addition, with respect to the increased rating claims, the most recent VA examination was performed in September 2016.  At the October 2017 hearing, the Veteran testified to experiencing incapacitating episodes, which were not documented in September 2016, suggesting a change in symptomatology and possible increase in severity of the service-connected back and right leg disabilities.  

Moreover, the Court held in Correia v. McDonald, 28 Vet. App. 158 (2016) that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

In addition, the Court has issued another decision that impacts this case, specifically with regard to flare-ups.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court explained that VA examiners must do all that can be reasonably done to become informed about a veteran's reported musculoskeletal flare-ups prior to providing an opinion on functional loss during flares.  The Court found that an examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, before concluding an assessment of the functional loss during flares could not be provided without resorting to speculation.  In this case, when discussing flare-ups, the examiner appears to have employed a speculative opinion with a generic rationale, effectively using the speculative opinion as a "mantra that short circuits the careful consideration" that the Veteran's individual disabilities deserve.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The VA back examinations of record do not meet these requirements.  Therefore, another VA examination of the Veteran's back and right lower extremity should be scheduled.  

In this case, the outcome of the Veteran's claim of entitlement to TDIU is dependent, at least in part, on the outcome of the increased rating and service connection claims.  Therefore, the Board also remands this issue as inextricably intertwined with the other claims on appeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include records associated with the Veteran's application and grant of SSA benefits.

2.  The Veteran should be afforded the appropriate VA examination to determine the degree of severity of his back and right lower extremity radiculopathy.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  

The examiner must provide all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  

In addition, the examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, and then provide an assessment of the functional loss during flares-in degrees of motion lost, if possible.  If the examiner is unable to conduct any needed testing or concludes that testing is not necessary, the examiner should clearly explain why that is so.

3.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

